Case: 19-11341     Document: 00515871688          Page: 1    Date Filed: 05/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 21, 2021
                                   No. 19-11341
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Said Azzam Mohamad Rahim,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:17-CR-169-1


   Before Haynes, Graves, and Willett, Circuit Judges.
   Per Curiam:*
          Said Azzam Mohamad Rahim was convicted of conspiring and
   attempting to provide material support to a foreign terrorist organization in
   violation of 18 U.S.C. § 2339B, as well as making false statements to federal
   agents in violation of 18 U.S.C. § 1001. He was sentenced to 360 months of
   imprisonment. He challenges the sufficiency of the evidence on each


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11341      Document: 00515871688           Page: 2   Date Filed: 05/21/2021




                                     No. 19-11341


   conviction and asserts a violation of his Sixth Amendment right to
   confrontation. He also appeals his sentence. We AFFIRM.
                                   I. Background
          In spring 2016, the FBI became aware of the internet-based
   application, Zello, amid suspicions that some of its users were utilizing the
   app as a means of supporting the Islamic State of Iraq and al-Sham (“ISIS”),
   an organization designated by the Secretary of State as a Foreign Terrorist
   Organization. See 69 Fed. Reg. 75587 (Dec. 17, 2004); United States v. Khan,
   938 F.3d 713, 714 (5th Cir. 2019). Zello allows users to talk to other users
   walkie-talkie style. For instance, a user can talk to one person or broadcast to
   a channel—a group of up to 6,000 live users—by pushing a button and
   speaking. Only one person can talk at a time. Further, Zello users fall into one
   of several categories. Normal users may only listen to the channel, whereas a
   trusted user can speak on the channel. A moderator manages users by
   blocking, muting, or designating them as trusted users. An administrator, in
   addition to having a moderator’s capabilities, can also designate users as
   moderators. While an administrator has substantial control over the channel,
   it cannot remove the channel, set the password, or assign users as
   administrators. Only the owner of the channel can do so.
          From its investigation, the FBI discovered the existence of the “State
   of the Islamic Caliphate” channel on Zello, which had over 10,000
   subscribers and was devoted to disseminating ISIS propaganda and recruiting
   followers. The channel had a “formalized structure,” in which it was divided
   into three divisions—dialogue, information and media information, and
   administrative control—each of which had one or more administrators. The
   channel was open, so any Zello user could listen to its content.




                                          2
Case: 19-11341        Document: 00515871688             Page: 3      Date Filed: 05/21/2021




                                         No. 19-11341


           Defendant/Appellant Said Azzam Mohamad Rahim (“Rahim”), a
   U.S. citizen, and Ibn Dawla 1 served on multiple committees of the channel
   and frequently conversed about delineating responsibilities and “spreading
   the message.” Rahim served on the Coordination Committee and the Media
   Committee. He was also the “Emir” of the Dialogue Committee, which
   means leader and is considered a title of respect. He was regarded as an
   expert on ISIS by other users.
           As an administrator and moderator on the channel, Rahim took over
   2,000 administrative actions, such as designating, muting, and removing
   trusted users. Rahim strictly enforced the channel’s rules, and those who
   disobeyed the rules suffered adverse consequences, such as being blocked or
   muted.
           Rahim was also a frequent voice on the channel, often answering
   users’ questions and giving lengthy sermons. According to expert testimony,
   Rahim “was somebody with fairly deep knowledge and understanding of
   ISIS, of its jargon, of its strategy, of its priorities, of its operations.” He
   repeatedly invoked ISIS terminology and its leaders, including: (1) Abu Bakr
   al-Baghdadi (“al-Baghdadi”), the leader of ISIS; (2) Abu Mohammed al-
   Adnani (“al-Adnani”), the main spokesperson for ISIS; (3) the “Caliphate,”
   which refers to the territory in Iraq and Syria that ISIS previously controlled
   and declared as an Islamic state; and (4) the “Caliph,” a term used to
   described the leader of the Caliphate, and the self-proclaimed title of al-
   Baghdadi.
           With an in-depth understanding of ISIS, Rahim focused his Zello
   activities on two objectives: recruiting fighters to travel to the Caliphate to


           1
              Ibn Dawla’s real name is Monour el Aoual, who was a Moroccan citizen living in
   Italy at the time.




                                              3
Case: 19-11341      Document: 00515871688            Page: 4    Date Filed: 05/21/2021




                                      No. 19-11341


   join ISIS there, and inciting and counseling followers to commit terrorist
   attacks in ISIS’s name in other countries. He encouraged listeners to
   “mobilize” to the Caliphate and “pledge allegiance” to al-Baghdadi. He
   boasted of the channel’s role in recruiting followers for ISIS; Rahim once
   described a former user who expressed that he no longer wanted to be a
   “hypocrite” and ended up traveling to the Caliphate to join ISIS.
          Rahim also encouraged those who could not travel to the Caliphate,
   even young children, to engage in terrorist attacks in their respective
   countries, saying: “[I]n every place where an unbelieving atheist exists, jihad
   is a duty. In any area where Christians exist, they are legal targets, or a Jew or
   atheist, or crusader, or where a Christian missionary preacher is . . . . All those
   are legal targets of the Islamic Caliphate State.” He even took personal
   responsibility for the January 1, 2017 attack in Istanbul, Turkey: “[L]ess than
   a month [ago], I called upon the brothers, I mean, to target Turkey. . . . I ask
   God to grant me reward for it for inciting brothers to perform jihad for the
   cause of God.”
          Additionally, Rahim celebrated multiple terrorist attacks committed
   on behalf of ISIS. After the June 12, 2016 attack in Orlando, Florida, Rahim
   spoke on the channel: “[W]e rejoice for this attack which took place in
   America . . . Now starts the outreach activity at all mosques, especially in
   America, to publicize, to publicize this operation.” After the July 14, 2016
   attack in Nice, France, Rahim stated: “Oh man, now the French and all the
   Europeans are in [an] extreme state of terror. Everybody is living in fear. . . .
   I was really happy for this act. I was happy for this act, those dogs.”
          In early 2017, Rahim stopped speaking on the channel. On March 5,
   2017, he arrived at the Dallas-Fort Worth International Airport to board a
   flight to Amman, Jordan. He last traveled to Jordan in 2010. He had with him
   $6,000 in cash, three SIM cards, two cell phones wiped of all social media,




                                           4
Case: 19-11341      Document: 00515871688          Page: 5   Date Filed: 05/21/2021




                                    No. 19-11341


   his birth certificate, and his passport. As he approached the gate, FBI Special
   Agents Dwayne Golomb and Dan Glick asked to speak with him; Rahim
   voluntarily agreed.
           The agents asked Rahim a series of questions, to which he answered
   no: (1) “Have you ever discussed with anyone travel for the purpose of
   jihad?”; (2) “Have you ever been a supporter of the Islamic State, ISIL, ISIS,
   Daesh?”; (3) “Have you ever promoted violence on behalf of the Islamic
   State, ISIS, ISIL, Daesh?”; (4) “Have you yourself ever encouraged anyone
   to follow [the] guidance of Abu Mohammed Al Adnani, including his
   instruction to kill infidels without consultation or permission?”; (5) “[H]ave
   you ever promoted an act of terrorism?”; and (6) “[H]ave you ever praised
   an act of terrorism?” Upon exiting the interview, Rahim was arrested for
   making false statements to the agents.
           A grand jury charged Rahim with eight criminal counts in a second
   superseding indictment. Count One charged Rahim with conspiracy to
   provide material support to a designated foreign terrorist organization in
   violation of 18 U.S.C. § 2339B; Count Two charged him with attempt to
   provide material support to a designated foreign terrorist organization in
   violation of 18 U.S.C. § 2339B; and Counts Three through Eight charged him
   with making a false statement to a federal agency in violation of 18 U.S.C. §
   1001.
           The Government sought to introduce as evidence audio recordings of
   Rahim from the Zello app. The district court held a final pretrial conference,
   during which FBI Special Agent Matthew Fine, also Chief of the FBI’s Data
   Intercept Technology Unit (“Unit”), testified about the collection of the
   audio recordings of Rahim for the purposes of authentication. Specifically,
   Special Agent Fine testified that the recordings were obtained by the FBI
   through its normal process of conducting electronic surveillance pursuant to




                                          5
Case: 19-11341     Document: 00515871688           Page: 6   Date Filed: 05/21/2021




                                    No. 19-11341


   a court order: the Unit receives a court order; it reviews, validates, and
   authenticates the order; and then the order is generated into the system to
   begin electronic surveillance and data collection. During this process, a
   communication provider may be bound to deliver lawful intercept on behalf
   of the government through a court order, meaning that the data is collected
   by the communication provider and then provided to the FBI. During cross-
   examination, defense counsel was prevented from asking certain questions
   concerning specific details of the FBI’s electronic surveillance program.
          A four-day jury trial ensued, after which Rahim was found guilty on all
   counts. The Presentence Investigation Report (“PSR”) applied a 2-level
   enhancement under U.S.S.G. § 2M5.3(b)(1)(E) and a 12-level terrorism
   enhancement under U.S.S.G. § 3A1.4. Based on a total offense level of 40
   and a criminal history category of VI, the PSR calculated the applicable
   Guidelines range as 360 months (30 years) to 1,056 months (88 years) of
   imprisonment. Overruling Rahim’s objections to the enhancements, the
   district court sentenced him to 360 months of imprisonment. Rahim timely
   appealed.
                         II. Sufficiency of the Evidence
          Rahim preserved his challenge to the sufficiency of the evidence by
   moving for a judgment of acquittal at the close of the Government’s case. We
   review preserved challenges to the sufficiency of the evidence de novo, but
   with “substantial deference to the jury verdict.” United States v. Suarez, 879
   F.3d 626, 630 (5th Cir. 2018). A conviction must be affirmed “if, after
   viewing the evidence and all reasonable inferences in the light most favorable
   to the prosecution, any rational trier of fact could have found the essential
   elements of the crime beyond a reasonable doubt.” United States v. Vargas-
   Ocampo, 747 F.3d 299, 301 (5th Cir. 2014) (en banc).




                                         6
Case: 19-11341        Document: 00515871688              Page: 7      Date Filed: 05/21/2021




                                         No. 19-11341


                               a. Count One (Conspiracy)
           18 U.S.C. § 2339B makes it a crime to knowingly conspire to provide
   material support or resources to a foreign terrorist organization. A conspiracy
   is an agreement between two or more persons to join together to accomplish
   some unlawful purpose. See United States v. Rothman, 914 F.2d 708, 710 (5th
   Cir. 1990). The term “material support or resources” includes “service,”
   which in turn includes “personnel.” 2 18 U.S.C. § 2339A(b)(1). Providing
   “personnel” means “to provide a foreign terrorist organization with 1 or
   more individuals (who may be or include himself) to work under that terrorist
   organization’s direction or control.” Id. § 2339B(h). “Individuals who act
   entirely independently of the foreign terrorist organization to advance its
   goals or objectives shall not be considered to be working under the foreign
   terrorist organization's direction and control.” Id.
           Rahim argues that his activities on Zello did not amount to providing
   material support to ISIS. He contends that he was “nothing more than a
   morally corrupt cheerleader,” and that his statements were “merely idle
   banter” and “independent advocacy,” thus constituting protected speech
   under the First Amendment. See Holder v. Humanitarian Law Project, 561
   U.S. 1, 31–32 (2010) (“Independent advocacy that might be viewed as
   promoting the group’s legitimacy is not covered [under § 2339B].”). We
   disagree. A rational jury could conclude that Rahim attempted to provide
   personnel to ISIS—that is, through Zello, he attempted to provide both
   himself and other individuals to work under ISIS’s direction or control.


           2
             18 U.S.C. § 2339A(b)(1) defines “material support or resources” as “any
   property, tangible or intangible, or service, including currency or monetary instruments or
   financial securities, financial services, lodging, training, expert advice or assistance,
   safehouses, false documentation or identification, communications equipment, facilities,
   weapons, lethal substances, explosives, personnel (1 or more individuals who may be or
   include oneself), and transportation, except medicine or religious materials.”




                                               7
Case: 19-11341      Document: 00515871688           Page: 8   Date Filed: 05/21/2021




                                     No. 19-11341


   Rahim was an active leader on the channel, often answering users’ questions
   about ISIS, giving lengthy speeches, and taking various administrative
   actions. He repeatedly instructed users to join ISIS by either traveling to the
   Caliphate and fighting there, or committing attacks on behalf of ISIS in other
   countries. He even spoke of previous channel users who successfully
   “mobilized to the Caliphate” to fight for ISIS. He also outlined targets, such
   as Turkey, that fit ISIS’s tactical and strategic goals. Rahim’s devotion to
   carrying out ISIS propaganda and its recruiting agenda was not that of a mere
   sympathizer—his involvement in the channel permitted the growth of a
   community of ISIS followers, allowing them to mobilize and make the leap
   from talk to action. Thus, we conclude that a jury could reasonably infer that
   Rahim’s activities on Zello amounted to an attempt to provide material
   support to ISIS. See United States v. Hendricks, 950 F.3d 348, 353–54 (6th Cir.
   2020) (concluding that defendant operated under direction or for the benefit
   of ISIS where he viewed himself and his recruits as agents of ISIS, and
   disseminated to other ISIS members a document that he authored claiming
   responsibility for an attack and expressing allegiance to ISIS’s leader).
          Rahim also argues that no evidence established that he conspired with
   Dawla or other persons to provide material support to ISIS. He asserts that
   he was only chatting with “like-minded individuals” on Zello, and no
   “meeting of the minds” was proven by the Government. Again, we disagree.
   A rational jury could conclude that Rahim conspired with Dawla and others
   to provide personnel to ISIS. An agreement to conspire “may be inferred
   from a ‘concert of action’ or from ‘the development and collocation of
   circumstances.’” United States v. Bams, 858 F.3d 937, 945 (5th Cir. 2017)
   (citation omitted). Rahim and Dawla collaborated on overseeing the channel,
   as they served on multiple committees together and frequently had
   conversations during which they would delegate responsibilities and
   strategize how to effectively mobilize ISIS followers. They worked together




                                          8
Case: 19-11341      Document: 00515871688           Page: 9   Date Filed: 05/21/2021




                                     No. 19-11341


   to recruit followers; for instance, Dawla referred a potential recruit to Rahim
   for further counseling. Additionally, Rahim worked with others on the
   channel to recruit followers and promote ISIS propaganda; for example, he
   and three other people discussed which trusted users should speak more and
   reviewed their participation statistics (e.g., a user only spoke 21 times in six
   days). Thus, we conclude that a jury could reasonably infer that Rahim
   conspired with Dawla and other users on Zello to provide personnel—thus
   material support—to ISIS.
                             b. Count Two (Attempt)
          To prove attempt to provide material support to a terrorist
   organization, the Government must prove that Rahim (1) intended to provide
   material support or resources to ISIS, and (2) committed an act constituting
   a substantial step towards the commission of that crime and that strongly
   corroborates his criminal intent and amounts to more than mere preparation.
   18 U.S.C. § 2339B; Fifth Circuit Pattern Jury Instructions (Criminal) § 1.34
   (2019). Because we have already concluded that a reasonable jury could find
   that Rahim intended to provide material support to ISIS, we now address
   whether he took a “substantial step” toward providing material support.
          A person takes a “substantial step” when he “purposely does or omits
   to do anything that, under the circumstances as he believes them to be, is an
   act or omission constituting a substantial step in a course of conduct planned
   to culminate in his commission of the crime.” United States v. Hernandez-
   Galan, 632 F.3d 192, 198 (5th Cir. 2011) (quoting Model Penal Code §
   5.01(1)(c)). Rahim argues that his flight to Jordan cannot support the
   reasonable inference that he was traveling to recruit ISIS followers or fight
   for ISIS himself. We are not wholly convinced that Rahim was traveling to
   Jordan only to see his family—he was carrying a substantial amount of cash
   and his birth certificate, which is not needed for travel with a valid U.S.




                                          9
Case: 19-11341        Document: 00515871688         Page: 10   Date Filed: 05/21/2021




                                     No. 19-11341


   passport. But even if his travel plans to Jordan do not constitute a substantial
   step, Rahim took a number of other substantial steps toward providing
   material support to ISIS, including: (1) being an active leader on the channel
   by leading and serving on committees, designating trusted users, and
   coordinating messages; (2) recruiting volunteers to travel to the Caliphate to
   join ISIS there; and (3) inciting and counseling users to commit attacks in
   other countries. These steps were not “mere preparation,” but rather
   “conduct strongly corroborative of the firmness of the defendant’s criminal
   intent.” United States v. Redd, 355 F.3d 866, 873 (5th Cir. 2003) (citations
   omitted). Accordingly, a jury could reasonably conclude that Rahim
   attempted to provide material support to ISIS.
                  c. Counts Three to Eight (False Statements)
          A conviction under 18 U.S.C. § 1001 requires proof of five elements:
   “(1) a statement, that is (2) false (3) and material, (4) made with the requisite
   specific intent, and (5) within the purview of government agency
   jurisdiction.” United States v. Najera Jimenez, 593 F.3d 391, 399 (5th Cir.
   2010) (citations omitted). Rahim only disputes the materiality element.
          In United States v. Gaudin, 515 U.S. 506, 512 (1995), the Supreme
   Court provided an analytical framework for determining the materiality of a
   false statement:
          Deciding whether a statement is “material” requires the
          determination of at least two subsidiary questions of purely
          historical fact: (a) “what statement was made?” and (b) “what
          decision was the agency trying to make?” The ultimate
          question: (c) “whether the statement was material to the
          decision,” requires applying the legal standard of materiality
          . . . to these historical facts.
   The legal standard of materiality is: “The statement must have ‘a natural
   tendency to influence, or [be] capable of influencing, the decision of the




                                          10
Case: 19-11341     Document: 00515871688           Page: 11   Date Filed: 05/21/2021




                                    No. 19-11341


   decisionmaking body to which it was addressed.’” Id. at 509 (citation
   omitted). But “[a]ctual influence or reliance by a government agency is not
   required. The statement may still be material even if it is ignored or never
   read by the agency receiving the misstatement.” Najera Jimenez, 593 F.3d at
   400 (internal quotation marks and citations omitted). “[T]he standard for a
   § 1001 violation is not whether the false statement actually influenced a
   government decision or even whether it probably influenced the decision; the
   standard is whether the misrepresentation was capable of influencing the
   agency decision.” Id. (emphasis in original).
          Rahim argues that his answers to the six questions were not material.
   The agents knew who he was, what he had said, where he was flying, and his
   thoughts on ISIS. The questions were merely a formality, and his answers did
   not influence the agents’ decision in any way. The Government argues that
   his statements were material because they prevented agents from moving to
   follow-up questions that could have led to relevant information about ISIS,
   other individuals involved in terrorism, and potential terrorist operations.
          As we explained above, it is not necessary to show actual influence. Id.
   It is clear that Rahim’s statements were highly material: for example, whether
   or not he encouraged people to kill infidels is a highly material question to
   which he gave a false answer. But even if we did focus on influencing the
   government, there was evidence that Rahim actually did influence it. Special
   Agent Golomb—who, at the time of trial, had worked for the FBI for 15 years
   and primarily handled international terrorism investigations, specifically
   involving ISIS—testified at trial that knowing whether Rahim promoted or
   praised an act of terrorism could potentially allow the FBI to prevent future
   attacks and learn of other individuals who have supported or carried out
   attacks. We also recognize that an interviewee’s denials that he had called for
   violence and was affiliated with ISIS have the capability of influencing a
   terrorism investigation because the government might turn attention away



                                         11
Case: 19-11341        Document: 00515871688                Page: 12        Date Filed: 05/21/2021




                                            No. 19-11341


   from a serious threat or may be foreclosed from discovering additional
   information about ISIS and its members and supporters. Those false
   statements may also affect the government’s decision to pursue criminal
   charges against the defendant or others. 3 Accordingly, a reasonable jury
   could conclude that Rahim made false statements to federal agents in
   violation of 18 U.S.C. § 1001.
                             III. Limiting Cross-Examination
            Rahim preserved his objection to the district court’s limitation of his
   cross-examination of Special Agent Fine at the final pretrial conference. We
   review de novo a timely Confrontation Clause objection, subject to harmless
   error analysis. United States v. Morgan, 505 F.3d 332, 338 (5th Cir. 2007). A
   district court’s limitation of cross-examination of a witness is reviewed for
   abuse of discretion. United States v. Davis, 393 F.3d 540, 548 (5th Cir. 2004).
   A district court’s decision to admit evidence is also reviewed for abuse of
   discretion. United States v. Gutierrez-Mendez, 752 F.3d 418, 423 (5th Cir.
   2014).
            The Sixth Amendment’s Confrontation Clause “gives the accused in
   a criminal prosecution the right to be confronted by the witnesses against



            3
             See United States v. Maxwell, 820 F. App’x 298, 299–300 (5th Cir. 2020) (holding
   that a defendant’s false statement that he did not attempt to commit a crime “had a natural
   tendency to affect the FBI’s decision whether to pursue criminal corruption charges against
   [him] and also influenced the manner in which the FBI’s investigation of [defendant] and
   others would proceed”); United States v. Creel, 458 F. App’x 413, 414 (5th Cir. 2012)
   (finding that a defendant’s false denial that he was not at a certain location affiliated with a
   gang was capable of influencing the agency’s determination of who leaked information to
   that gang and its decision “to include or exclude suspects or witnesses”); see also United
   States v. Phillipos, 849 F.3d 464, 473–74 (1st Cir. 2017) (false statements made to the FBI
   during informal interviews regarding a suspected terrorist’s activities “frustrate[d] an
   ongoing terrorism investigation” and “deprived the agents of important corroborating
   information”).




                                                 12
Case: 19-11341     Document: 00515871688           Page: 13   Date Filed: 05/21/2021




                                    No. 19-11341


   him.” Morgan, 505 F.3d at 338. In Crawford v. Washington, the Supreme
   Court held that “[w]here testimonial evidence is at issue . . . the Sixth
   Amendment demands what the common law required: unavailability and a
   prior opportunity for cross-examination.” 541 U.S. 36, 68 (2004). However,
   in Morgan, we addressed whether the use of grand jury testimony to
   authenticate the business records used against her at trial violated the
   Confrontation Clause. 505 F.3d at 337–38. We concluded that it did not,
   holding that “Crawford does not apply to the foundational evidence
   authenticating business records in preliminary determinations of the
   admissibility of evidence.” Id. at 339. We later recognized in United States v.
   Bedoy, 827 F.3d 495, 511 (5th Cir. 2016), that Morgan “held that Crawford’s
   strictures do not govern the preliminary determination of the admissibility of
   evidence under Federal Rule of Evidence 104(a).”
          Rahim argues that his Sixth Amendment right was violated when the
   district court limited the scope of his cross-examination of Special Agent
   Fine, who was testifying at a final pretrial conference to authenticate audio
   recordings of Rahim. We disagree. The facts of this case are very similar to
   Morgan. The audio recordings were maintained like business records—Alex
   Gavrilov, Zello’s Chief Technology Officer, testified at trial that the audio
   recordings were “kept in the regular course of business” and “made at or
   near the time of events that [they] record.” Further, Special Agent Fine was
   testifying for the sole purpose of authenticating the recordings so that the
   district court could make a preliminary determination of their admissibility.
   Thus, we conclude that Crawford’s strictures do not apply to a district
   court’s limitation of a pretrial cross-examination of a witness who was
   testifying only as to the authenticity of audio recordings, which were
   maintained like business records.
          Further, the district court did not abuse its discretion in limiting the
   cross-examination of Special Agent Fine and admitting the audio recordings.



                                         13
Case: 19-11341     Document: 00515871688           Page: 14   Date Filed: 05/21/2021




                                    No. 19-11341


   The district court reasonably prevented Rahim from asking questions that
   sought specific and potentially classified details about the FBI’s electronic
   surveillance program. See United States v. El-Mezain, 664 F.3d 467, 521 (5th
   Cir. 2011) (observing that the Classified Information Procedures Act
   “imposes upon district courts a mandatory duty to prevent the disclosure of
   any classified materials”). Further, the audio recordings were properly
   authenticated and admitted. “Testimony that an item is what it is claimed to
   be” sufficiently satisfies the requirement for authentication. Fed. R. Evid.
   901(b)(1). Special Agent Fine sufficiently explained how the recordings were
   obtained by the FBI through its normal process of conducting electronic
   surveillance pursuant to a court order. We conclude that the district court
   did not abuse its discretion in limiting the cross-examination of Special Agent
   Fine and admitting the audio recordings.
                        IV. Reasonableness of Sentence
          Following United States v. Booker, 543 U.S. 220 (2005), appellate
   review of sentencing decisions is limited to determining whether they are
   reasonable under the familiar abuse-of-discretion standard of review. Gall v.
   United States, 552 U.S. 38, 46 (2007). “Reasonableness has two parts:
   procedural and substantive reasonableness.” United States v. Rhine, 637 F.3d
   525, 527 (5th Cir. 2011).
                          a. Procedural Reasonableness
          Procedural reasonableness “requires that the district court calculate
   the Guidelines range, consider the § 3553(a) factors, and explain the
   sentencing decision.” Id. at 528. The district court’s interpretation or
   application of the Sentencing Guidelines is reviewed de novo and its factual
   findings for clear error. United States v. Arayatanon, 980 F.3d 444, 452 (5th
   Cir. 2020).




                                         14
Case: 19-11341      Document: 00515871688            Page: 15   Date Filed: 05/21/2021




                                      No. 19-11341


                 i. 2-Level Enhancement Under U.S.S.G. § 2M5.3
          Rahim challenges the 2-level enhancement under U.S.S.G. §
   2M5.3(b)(1)(E), arguing that he was only charged with conspiracy and
   attempt to provide material support, and that it was never alleged nor proven
   at trial that he provided actual support to ISIS. Under U.S.S.G. § 2M5.3, a 2-
   level increase is applied if “the offense involved the provision of . . . material
   support or resources with the intent, knowledge, or reason to believe they are
   to be used to commit or assist in the commission of a violent act.” U.S.S.G.
   § 2M5.3(b)(1) (Special Offense Characteristic). The Sentencing Guidelines
   state that “specific offense characteristics” shall be determined on the basis
   of “all acts and omissions committed, aided, abetted, counseled,
   commanded, induced, procured, or willfully caused by the defendant” that
   “occurred during the commission of the offense of conviction, in preparation
   for that offense, or in the course of attempting to avoid detection or
   responsibility for that offense.” U.S.S.G. § 1B1.3(a)(1). Thus, the relevant
   conduct considered for the enhancement is not limited to the statutory
   elements that the Government had to prove at trial.
          Sufficient evidence established that Rahim did in fact provide material
   support to ISIS with the intent that the support be used to commit a violent
   act. He actively spread ISIS propaganda, engaged in recruiting followers, and
   incited others to commit attacks on behalf of ISIS. We conclude that the
   district court did not err in applying the 2-level enhancement.
               ii. 12-Level Enhancement Under U.S.S.G. § 3A1.4
          Rahim also challenges the 12-level terrorism enhancement under
   U.S.S.G. § 3A1.4, which states that if “the offense is a felony that involved,
   or was intended to promote, a federal crime of terrorism,” then 12 levels are
   added to a defendant’s base offense level, and the criminal history category
   automatically becomes the maximum of VI. The term “federal crime of




                                           15
Case: 19-11341        Document: 00515871688              Page: 16       Date Filed: 05/21/2021




                                          No. 19-11341


   terrorism” used in § 3A4.1 “has the meaning given that term in 18 U.S.C. §
   2332b(g)(5).” See U.S.S.G. § 3A1.4, cmt. n.1. Under 18 U.S.C. §
   2332b(g)(5), an offense qualifies as a federal crime of terrorism if it is (1)
   “calculated to influence or affect the conduct of government by intimidation
   or coercion, or to retaliate against government conduct,” § 2332b(g)(5)(A);
   and (2) enumerated in § 2332b(g)(5)(B).
           Rahim disputes the first requirement. He argues that no evidence
   established his “specific intent” to influence or affect a government or
   showed that his statements were “connected directly” to any act of terror,
   other than remarks about previous attacks. Assuming § 2332b(g)(5)(A)
   incorporates a specific intent requirement, 4 proving such intent “does not
   require proof of a defendant’s particular motive,” which is “concerned with
   the rationale for an actor’s particular conduct.” United States v. Awan, 607
   F.3d 306, 317 (2d Cir. 2010). Rather, “‘[c]alculation’ is concerned with the
   object that the actor seeks to achieve through planning or contrivance.” Id.
   Thus, the appropriate focus is “not . . . on the defendant, but on his ‘offense,’
   asking whether it was calculated, i.e., planned—for whatever reason or
   motive—to achieve the stated object.” Id.
           The evidence clearly established that Rahim sought to influence and
   retaliate against the United States and other governments. He made a litany
   of statements explicitly calling for the destruction of “infidel countries” and
   urged users to commit violent attacks in the “legal targets of the Islamic
   Caliphate State.” See Khan, 938 F.3d at 719 (noting that supporting ISIS,


           4
             Though we have not expressly done so, many of our sister circuits have held that
   18 U.S.C. § 2332b(g)(5)(A) incorporates a specific intent requirement. See United States v.
   Ansberry, 976 F.3d 1108, 1127 (10th Cir. 2020); United States v. Alhaggagi, 978 F.3d 693,
   700 (9th Cir. 2020); United States v. Hassan, 742 F.3d 104, 148–49 (4th Cir. 2014); United
   States v. Wright, 747 F.3d 399, 408 (6th Cir. 2014); United States v. Mohamed, 757 F.3d 757,
   760 (8th Cir. 2014); United States v. Stewart, 590 F.3d 93, 138 (2d Cir. 2009).




                                               16
Case: 19-11341     Document: 00515871688            Page: 17   Date Filed: 05/21/2021




                                     No. 19-11341


   which is “an enemy of the United States,” by “encouraging [another] to join
   ISIS and funding [another] in that mission, is some evidence that [a
   defendant’s] conduct was calculated to influence or affect the conduct of the
   United States because ISIS’s terrorist acts are intended to intimidate or
   coerce the United States”).
          Lastly, we reject Rahim’s argument that whether he acted with
   specific intent should have been a question submitted to the jury and that the
   sentencing court’s “extra judicial fact finding” of specific intent violated the
   Sixth Amendment. Traditional fact finding on relevant conduct, to the extent
   that it increases the discretionary sentencing range for a district judge under
   the Sentencing Guidelines, does not implicate the Sixth Amendment. United
   States v. Hinojosa, 749 F.3d 407, 412–13 (5th Cir. 2014); see also United States
   v. Leontaritis, 977 F.3d 447, 451 (5th Cir. 2020), petition for cert. filed (U.S.
   May 17, 2021) (No. 20-1614). (“We [have] . . . a clean division of labor: . . .
   sentencing within the statutory minimums and maximums following a guilty
   verdict and applying the Sentencing Guidelines is for the district judge to
   decide.”). Accordingly, the 12-level enhancement was not procedural error.
                           b. Substantive Reasonableness
          Substantive reasonableness “depends on ‘the totality of the
   circumstances, including the extent of any variance from the Guidelines
   range.’” Rhine, 637 F.3d at 528 (quoting Gall, 552 U.S. at 51). The
   substantive reasonableness of a sentence is reviewed for abuse of discretion.
   Gall, 552 U.S. at 51.
          Rahim contends that his sentence is substantively unreasonable
   because he had no criminal history; the average sentence for ISIS-related
   convictions is 13.6 years; and he “simply engaged in rhetoric on a social
   media platform.” The PSR calculated the Guidelines range as 360 months
   (30 years) to 1,056 months (88 years) of imprisonment, and the district court




                                          17
Case: 19-11341     Document: 00515871688             Page: 18   Date Filed: 05/21/2021




                                      No. 19-11341


   sentenced Rahim to 360 months of imprisonment. Because the district court
   imposed a within-Guidelines sentence, it is “presumptively reasonable” and
   “accorded great deference on review.” United States v. Ochoa, 977 F.3d 354,
   357 (5th Cir. 2020). A defendant can rebut this presumption “only by
   showing that the sentence does not account for factors that should receive
   significant weight, gives significant weight to irrelevant or improper factors,
   or represents a clear error of judgment in balancing sentencing factors.” Id.
          We conclude that the district court imposed a substantively
   reasonable sentence. While it recognized that Rahim was “just being on the
   website” and that he was potentially traveling to Jordan to see his daughter,
   it also considered his statements exhibiting his violent nature and devotion to
   ISIS’s mission, as well as his lack of acceptance of responsibility:

          There’s so much hate out here, so much hate, and laughter at
          incredible harm. I mean 45 people, 80 people getting
          murdered, and you thought it was funny. And I don’t think
          that’s just talking on a radio station. I think that it’s a lot more
          than that. . . .
          So all these facts, this hate, this mobilization towards the
          Islamic State, we just can’t tolerate that in this country. This
          country has to stand up firm against terrorism and all of its
          factors.
   Because the district court did not give undue or insufficient weight to any
   sentencing factors, we conclude that Rahim’s sentence was substantively
   reasonable.
                                   V. Conclusion
          For the foregoing reasons, we AFFIRM the conviction and sentence.




                                          18